Citation Nr: 0639081	
Decision Date: 12/15/06    Archive Date: 01/04/07

DOCKET NO.  04-19 287	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a bilateral hearing 
loss disability.  

2.  Entitlement to service connection for tinnitus.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

M. Taylor, Counsel



INTRODUCTION

The veteran served on active duty from August 1971 to August 
1975.  

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from rating decisions of the Waco, Texas, VA 
Regional Office (RO).  

The veteran was afforded a travel Board hearing before the 
undersigned Veterans Law Judge in June 2006.  He waived 
initial agency of original jurisdiction (AOJ) consideration 
of additional evidence submitted at the hearing.  A 
transcript of the hearing has been associated with the claims 
file.  


FINDINGS OF FACT

1.  A bilateral hearing loss disability is attributable to 
service.  

2.  Tinnitus is attributable to service.  


CONCLUSIONS OF LAW

1.  A bilateral hearing loss disability was incurred in 
service.  38 U.S.C.A. § 1110 (West 2002 & Supp. 2005).

2.  Tinnitus was incurred in service.  38 U.S.C.A. § 1110 
(West 2002 & Supp. 2005).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Criteria

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§  1110, 1131.  In addition, service connection 
may be granted for a chronic disease, including organic 
disease of the nervous system, if manifested to a compensable 
degree within one year following service.  This presumption 
is rebuttable by affirmative evidence to the contrary.  38 
U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 
3.309.  For the showing of chronic disease in service there 
is required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  Continuity of symptomatology is required where 
the condition noted during service is not, in fact, shown to 
be chronic or where the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b) (2006).

The term "hearing loss disability" is defined in VA 
regulations.  For the purposes of applying the laws 
administered by VA, impaired hearing is considered to be a 
disability when the auditory threshold in any of the 
frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 
decibels or greater; or when the auditory thresholds for at 
least three of the frequencies 500, 1000, 2000, 3000, or 4000 
Hertz are 26 decibels or greater; or when speech recognition 
scores using the Maryland CNC Test are less than 94 percent.  
38 C.F.R. § 3.385.  The United States Court of Appeals for 
Veterans Claims ("the Court"), in Hensley v. Brown, 5 Vet. 
App. 155 (1993), indicated that 38 C.F.R. § 3.385 (2006) does 
not preclude service connection for a current hearing 
disability where hearing was within normal limits on 
audiometric testing at separation from service if there is 
sufficient evidence to demonstrate a medical relationship 
between the veteran's in-service exposure to loud noise and 
his current disability.  The Board notes that the Court's 
directives in Hensley are consistent with 38 C.F.R. § 
3.303(d).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

Analysis

Initially, the Board notes there has been a significant 
change in the law with the enactment of the Veterans Claims 
Assistance Act of 2000 (VCAA).  38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2005).  In 
the instant case, the veteran's claims are being granted.  As 
such, any deficiencies with regard to VCAA are harmless and 
nonprejudicial.

The veteran asserts he has a hearing loss disability and 
tinnitus as a result of noise exposure while serving aboard 
the USS John F. Kennedy.  At the June 2006 hearing before the 
undersigned Veterans Law Judge, the veteran testified that he 
first noticed hearing loss and tinnitus during service aboard 
ship.  Transcript at 4 & 6 (2006).  He stated that he was 
exposed to noise in association with jet engines on deck, 
noise from the ship's engine rooms, which were located below 
his sleeping quarters, and high-pitched noise related to 
steam from copper kettles in the galley.  Id. at 4.  

Service personnel records reflect that the veteran served 
aboard the USS John F. Kennedy.  His DD Form 214 shows his 
military occupational specialty (MOS) was a chef's cook.  

On VA audiological examination in December 2003, the examiner 
noted the veteran's history of having been exposed to noise 
in association with jet engines and ship engines during 
service.  The diagnoses were bilateral sensorineural hearing 
loss and tinnitus secondary to cochlear hearing loss.  The 
evidence of record establishes that the veteran currently has 
a hearing loss disability.  Therefore, the provisions of 
§ 3.385 are currently met.  Ledford v. Derwinski, 3 Vet. App. 
87 (1992).  Furthermore, the examiner stated the veteran's 
bilateral sensorineural hearing loss and tinnitus were 
possibly secondary to in-service acoustic trauma.  When the 
examiner determined that the hearing loss disability and 
tinnitus could be consistent with noise exposure and only 
identified in-service noise exposure, a medical nexus was 
established.  The Board notes that a November 2003 VA 
audiological evaluation report notes no noise exposure other 
than during service, and a December 2001 VA treatment record 
notes the veteran was employed as a registered nurse.  
Lastly, based upon the veteran's service on an aircraft 
carrier, the Board accepts that he was exposed to noise.  In 
sum, the veteran has a bilateral hearing loss disability and 
tinnitus that are due to in-service disease or injury.  
Godfrey v. Derwinski, 2 Vet. App. 352 (1992).


ORDER

Service connection for a bilateral hearing loss disability is 
granted.  

Service connection for tinnitus is granted.  



____________________________________________
Steven L. Cohn 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


